Citation Nr: 1242220	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-21 666	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for bilateral carpal tunnel syndrome was denied therein.  The Veteran appealed this determination.  

Subsequently, jurisdiction was transferred to the RO in Nashville, Tennessee.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2011.  The transcript of this hearing has been associated with the claims file.

Pertinent evidence was submitted by the Veteran at the aforementioned hearing.  This evidence is additional in that it was not of record as of the last adjudication of this matter by the RO via a March 2010 statement of the case.  Additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ), which in this case is the RO, for initial review unless either the right to such review is waived by the appellant or her representative or the Board determines that the benefit to which the evidence relates may be fully allowed on appeal.  See 38 C.F.R. § 20.1304(c).  Here, the Veteran waived her right to have the AOJ/RO review the additional pertinent evidence in the first instance in a statement submitted along with this evidence.  The benefit sought further is fully allowed by the Board herein.  The Board may consider the additional pertinent evidence in the first instance herein for each of these reasons.  It follows that a remand for referral to the AOJ/RO for such consideration is unnecessary.

No other potential problems with adjudication on the merits at this time have been identified based on review of the Veteran's claims file in addition to her Virtual VA "eFolder."  The following determination accordingly is made.  


FINDING OF FACT

The evidence shows that a nexus exists between the Veteran's current bilateral carpal tunnel syndrome and her work during active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Service connection for bilateral carpal tunnel syndrome is awarded herein.  This constitutes a full allowance or grant of the benefit sought in this matter.  Any errors committed regarding the duty to notify or the duty to assist accordingly were harmless and will not be discussed.  

II.  Service Connection

The Veteran contends she has bilateral carpal tunnel syndrome that is related to her active duty service.  She indicates that her work during service involved typing, first on manual typewriters followed by electric typewriters and finally computers.


Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); 38 U.S.C.A. §§ 1110, 1131.  To establish service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, service connection may be established for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is presumed for some diseases even when there is no record of such disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as an organic disease of the nervous system to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

The Board must account for evidence that it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, an assessment of the probative value of the lay evidence in addition to the medical evidence must be undertaken.  

Lay evidence indeed may be sufficient by itself to support a claim.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  In weighing credibility, discounting of competent testimony or statements from a lay person may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

The Board has a heightened obligation to consider the benefit of the doubt and to explain its findings and conclusions when records presumably or actually are lost or destroyed while in the possession of the government.  Ussery v. Brown, 8 Vet. App. 64 (1995); Cuevas v. Principi, 3 Vet. App. 542 (1992); Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the standard for proving a claim of service connection is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996). 

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  

The Veteran's DD-214s reflects that she was a legal clerk for six years and a court reporter for over 11 years of her active duty service.

Service treatment records, as recognized in rating decisions to include the aforementioned rating decision in July 2008, are incomplete.  Relevant here, the Veteran's report of medical history and medical examination for her entry into and separation from service are missing.  There is no reference to carpal tunnel syndrome in one or both wrists in the service treatment records that are available.  They indeed do not contain any indication that the Veteran ever complained of, received treatment for, or was diagnosed with any wrist problem to include carpal tunnel syndrome.  Her upper extremities were found to be normal upon medical examination in August 1984.

Post-service VA treatment records document the following.  In February 2007, carpal tunnel syndrome was diagnosed.  An April 2007 electromyogram (EMG) showed mild carpal tunnel syndrome at the right wrist.  Carpal tunnel syndrome to a lesser extent was suspected in the left wrist.

At the July 2011 Travel Board hearing, the Veteran stated that she first was diagnosed with bilateral carpal tunnel syndrome in 2005 or 2006.  Further, she testified that she worked for nine years post-service as a court reporter.  

Dr. J.A. indicated in a July 2011 letter that the Veteran was his patient and that an EMG showed she had mild to moderate bilateral carpal tunnel syndrome.  Dr. J.A. then opined, after noting review of the Veteran's DD-14, that this condition "was aggravated by or caused as a result of her military service.  It was noted in this regard that the typing services she performed in the military are "likely to have contributed significantly to her" carpal tunnel syndrome.

The Board finds, based on the above, that service connection for bilateral carpal tunnel syndrome is warranted.  All necessary requirements for establishing entitlement to this benefit are met.  

It is undisputed that the Veteran currently has a disability.  A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran initially requested service connection for bilateral carpal tunnel syndrome in February 2008.  Carpal tunnel syndrome to varying degree in each wrist was diagnosed post-service prior thereto.  The Veteran contends such diagnosis first was made in 2005 or 2006, while the evidence is inconsequentially different in reflecting the first such diagnosis in early 2007.  Carpal tunnel syndrome to varying degree in each wrist continually was diagnosed post-service thereafter, to include subsequent to February 2008.

With respect to the incurrence or aggravation of an injury or a disease during active duty service, the available service treatment records are absent for any indication of a wrist problem including carpal tunnel syndrome.  The Veteran has not recounted any symptoms specific to her wrists then.  Yet it is undisputed that she experienced a relevant event during active duty service.  Due consideration shall be given to the circumstances of service.  38 U.S.C.A. § 1154(a).  The Veteran, as a legal clerk and court reporter, had work primarily involving typing.  As such, she constantly used her wrists.

All that remains is consideration of whether there is a nexus, through chronicity, continuity of symptomatology, or otherwise, between the Veteran's current bilateral carpal tunnel syndrome and her work during active duty service.  It is clear that the Veteran believes a nexus exists.  She is a layperson because there is no indication that she possesses medical knowledge, expertise, or training.  Lay evidence regarding nexus sometimes is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) as follows:  "explicitly rejected [is] the view ... that 'competent medical evidence is required ... [when] the determinative issue involves ... medical etiology'").  It indeed is error to suggest that lay evidence can never be enough to establish that there is a nexus between a claimed condition and service.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

However, the question of whether there exists a nexus in this case is medical in nature.  Of note in this regard are the complexities of the nervous system, the numerous potential causes of bilateral carpal tunnel syndrome, and the fact that the Veteran performed the same type of work both during active duty service and for a number of years post-service.  Only those with medical knowledge, training, and/or experience therefore are competent to opine as to nexus.  See Jones v. West, 12 Vet. App. 460 (1999).  The Veteran, as she lacks such knowledge, training, and/or experience, accordingly is not competent to render an opinion that the required nexus exists.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Only one medical nexus opinion exists.  It is positive.  Dr. J.A. essentially opined that the Veteran's current bilateral carpal tunnel syndrome was caused by her work constantly using her wrists to type during active duty service or aggravated by such work.  Either cause or aggravation can be true, but both cannot be true.  Cause means that a condition that did not exist now does because of service.  Aggravation means that a preexisting condition was made permanently worse because of service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see also Routen v. Brown, 10 Vet. App. 183 (1997); Beverly v. Brown, 9 Vet. App. 402 (1996); Verdon v. Brown, 8 Vet. App. 529 (1996); Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

The causation portion of the aforementioned opinion is valid whereas the aggravation portion is not valid.  A "Veteran will be presumed to have been in sound condition when examined, accepted, and enrolled for service" except as to defects, infirmities, or disorders noted at that time or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  This presumption attaches where a portion of a Veteran's service treatment records, including her entrance examination, is unavailable or presumed destroyed/lost.  Lee v. Brown, 10 Vet. App. 336 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  However, there must be in-service manifestation of an injury or disease before it can be considered.  Gilbert v. Shinseki, No. 11-2355 (U.S. Vet. App. Oct. 24, 2012).  Here, discussed above was that there is no such manifestation.  Yet it is clear even without the presumption of soundness that the Veteran's bilateral carpal tunnel syndrome did not preexist her active duty service.  There is no indication whatsoever that this is so.  The Veteran's upper extremities were normal in August 1984, over halfway through her active duty service, which strongly suggests that her carpal tunnel syndrome did not exist prior thereto.  Further, the first diagnosis of carpal tunnel syndrome was not before her active duty service but rather a number of years following it.

Accordingly, only the portion of J.A.'s opinion that the Veteran's current bilateral carpal tunnel syndrome was caused by her work constantly using her wrists to type during active duty service stands.  Factors that may be considered in assessing a medical opinion include a physician's access to the claims file or other pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Black v. Brown, 10 Vet. App. 297 (1997); Ardison v. Brown, 6 Vet. App. 405 (1994); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

These factors are not problematic.  As a physician, Dr. J.A. possesses adequate qualifications.  Dr. J.A. saw the Veteran regarding her bilateral carpal tunnel syndrome, and therefore is presumed to have both adequate expertise as well as to have conducted an examination of her of adequate scope in this regard.  The claims file was not reviewed by Dr. J.A., but he did at least review the Veteran's DD-214.  Further, the other evidence in the claims file set forth above does not contain any information the Veteran would not have been able to inform Dr. J.A. of.  She is competent to recount her relevant history because she experienced it.  She is credible in doing so because no reason is found for doubt.  Her self-interest in potentially gaining financially should service connection for bilateral carpal tunnel syndrome be found warranted is recognized, but her demeanor at the Travel Board hearing conveyed her veracity.  There are no significant inconsistencies between her statements or in comparing them to the other evidence.  It follows that Dr. J.A.'s opinion was not based on any inaccurate factual premise.  


Dr. J.A.'s opinion was not expressed with any uncertainty.  A rationale was provided in that the Veteran's work constantly using her wrists to type during active duty service was identified as the "significant" factor causing her current bilateral carpal tunnel syndrome.  While it is not thorough or detailed, the opinion is thorough and detailed enough that the Board does not doubt its accuracy.  No discussion was made of the fact that the Veteran constantly used her wrists to type as a court reporter for a number of years post-service.  It is clear, nevertheless, that this was not found to be as substantial a factor causing her current bilateral carpal tunnel syndrome as her constant use of her wrists to type as a legal clerk and court reported for many more years during active duty service.  

A nexus between the Veteran's current bilateral carpal tunnel syndrome and her work during active duty service accordingly is established by a preponderance of the evidence, without invocation of the benefit of the doubt.  Nexus is the last of the necessary requirements for awarding service connection.  Thus, this benefit is granted.  It therefore is unnecessary to proceed to consider whether it can be awarded or granted on a presumptive basis.


ORDER

Service connection for bilateral carpal tunnel syndrome is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


